Citation Nr: 1827570	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from October 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for acquired psychiatric disorder, including PTSD.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2015. A copy of the hearing transcript is of record. 

The matter was previously remanded in July 2015 for additional development. As the development has been completed, the matter properly returns to the Board for proper adjudication. 


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD for VA purposes.

2. The Veteran has a personality disorder that was not subject to superimposed injury.  Personality disorders are not disabilities, injuries or diseases within the meaning of applicable legislation for disability compensation purposes. 

3. The Veteran also has a current psychiatric disorder, to include adjustment disorder with anxiety and depressed mood, however, there were not incurred in or was aggravated by service nor have they been shown to be etiologically related to the Veteran's service.



CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for personality disorder, to include adjustment disorder with anxiety and depressed mood have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a current diagnosis of PTSD and adjustment disorder with anxiety and depressed mood, which were both caused by military service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Certain chronic conditions, including psychoses (and psychiatric disorders), will be presumed to have incurred in service if they manifest to a compensable degree within one year of separation from service. 38 C.F.R. §§ 3.309 (a-b) and 3.307(a)(2-3) and 3.307(a)(6) (2016). As an alternative to the nexus requirement, service connection for a chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). The route of establishing service connection through a demonstration of continuity of symptomatology instead of through a finding of nexus is limited to the chronic disabilities enumerated in 38 C.F.R. § 3. 309(a). See Walker v. Shinseki,              708 F.3d 1331 (Fed. Cir. 2013).

Personality disorders are not diseases or injuries for VA disability compensation purposes. 38 C.F.R. §§   4.9, 4.127.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. 38 C.F.R. § 4.127.  

Here, the Board finds that the Veteran has a personality disorder and that such was not subject to superimposed injury.  Moreover, to the extent that he has a current acquired psychiatric disability, in this case, adjustment disorder with anxiety and depressed mood, it has not been shown to be etiologically related to his active military service. 

I. PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor. 38 C.F.R. §§ 3.304 (f) and 4.125.

With respect to PTSD specifically, service connection is not appropriate because the overall weight of the evidence is against a finding that the Veteran has a current PTSD diagnosis that meets DSM-IV or DSM-V criteria.

The April 2011 VA examiner opined that the Veteran does not have a PTSD diagnosis that conforms to DSM-IV criteria. Rather, the Veteran had another mental health diagnosis, adjustment disorder with anxiety and depressed mood and personality disorder. The examiner specifically opined that the Veteran did not experience stressor events that meet criteria for PTSD according to VA. Furthermore, he has been seen by VAMC mental health staff who also feels that he does not meet the criteria for PTSD for the same reason.

The September 2015 VA examiner also offered a negative nexus opinion; opining that the Veteran did not have a current diagnosis of PTSD. While the record reflects a diagnosis of PTSD from the Veteran's treating provider in April 2015, the examiner opined this diagnosis was in error. She noted that the Veteran has been screened for PTSD at least eight times between 2009 and 2012 by two different psychologists, but seven out of eight resulted in a negative screening. While the Veteran verbalized experiences that were traumatizing and symptomology consistent with the PTSD diagnosis, he did not provide adequate examples to permit a diagnosis.  

The Veteran was also afforded a third VA examination in November 2017 that confirmed the Veteran did not have a current diagnosis of PTSD that conforms to DSM-V criteria; his only current diagnosis is unspecified personality disorder. On this occasion, the examiner opined that the Veteran meets criterion A for DSM-5, exposure to actual or threatened a) death, b) serious injury, c) sexual violence directly; however, he did not meet B, C, D, E, F, G, H, or I criteria for an official PTSD diagnosis. Moreover, the examiner noted that the only actual traumatic event the Veteran described was a bicycle accident, which occurred prior to his military service. His description of his symptomatology was not consistent with any symptoms of PTSD, but rather a description of others' reactions to him and his Veteran status post-VN.

Notably, VA records from October 2010 and August 2016 show a positive PTSD screen. However, the overwhelming majority of the screenings returned negative. When weighed against the September 2015 and November 2017 VA examiner opinions and the other medical treatment notes of record, these findings must be afforded less weight as they contain no basis or explanation for such a diagnosis. Moreover, the Board must afford the September 2015 and November 2017 VA examiner opinions with the greatest weight as both examiners were privy to the entirety of the Veteran's medical records on file. 

For these reasons, a current PTSD diagnosis has not been demonstrated, and service connection for PTSD is not appropriate.

II. Acquired Psychiatric Disorder, to include Adjustment Disorder with Anxiety and Depressed Mood

As discussed above, the Veteran has been diagnosed with adjustment disorder with anxiety and depressed mood. However, the overall weight of the evidence is against a finding that this condition incurred in or is etiologically related to service.

There is no evidence of an in-service diagnosis or treatment. Service treatment records are negative for any complaints, treatment, or diagnoses. The Veteran denied a history of any psychiatric disorder, depression, trouble sleeping, nervous trouble, and other similar symptoms during his May 1969 separation examination.

Moreover, there is no probative evidence that the Veteran's adjustment is etiologically related to service.  In July 2015, the Board remanded the matter specifically to obtain a nexus opinion as to whether the Veteran's other psychiatric disorder, adjustment disorder with anxiety and depressed mood, was caused by military service. 

On remand, the September 2015 VA examiner concluded that the Veteran does not have an acquired psychiatric disorder related to service and that his adjustment disorder was less likely than not (less than a 50 percent likelihood) caused by or worsened during service. She explained the Veteran had no mental health diagnosis of any kind in service based on two volumes of service treatment records and he never reported any mental health issues at any medical appointments in active duty.  She noted that the condition was first document in the 1980s with one psychiatric hospitalization in 1983 precipitated by anxiety and depression exclusively related to unemployment and his relationship with his significant other; nearly 15 years post service. At the time, he was asked about his military service, and it was noted that he served for 20 years as a heavy equipment operator and that he did not "see much action." Throughout the record are notes where the Veteran has repeatedly sought mental health treatment secondary to his relationship with his girlfriend. In 1989, he was diagnosed with borderline personality disorder. He was followed throughout the 1980s and 1990s and ultimately received a primarily diagnosis of personality disorder in March 1994. Of note, there are records in 1999 and 2000 where the Veteran was offered mental health counselling and he declined. During treatment throughout the 1980s and 1990s, there was no mention of any trouble with military service; to the contrary, they all discussed difficulties with his employment status or his long-term girlfriend. The examiner also acknowledged the positive diagnosis from the Veteran's treating provider in 2015 and 2016. She stated that clinicians can disagree as to diagnoses; however, she has access to his 32 years of mental health treatment records and as such is capable of making a more accurate diagnosis. His treating provider was unlikely to be able to access and review the entirety of his medical records.

While the Board has considered the opinion from the Veteran's treating provider, it is less probative than the September 2015 VA examiner's opinion because it does not include any rationale or basis for its conclusion, and it does not address the records which show the Veteran's complaints regarding work and family stress.

The Board has also considered the Veteran's own statements made in support of his claim. However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's adjustment disorder falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Finally, the Veteran's adjustment disorder cannot be presumed to have incurred in service because there is no evidence that it manifested to a compensable degree within one-year post-discharge.  

For these reasons, the overall weight of the evidence is against a finding that the Veteran's adjustment disorder is etiologically related to service.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety and depressed mood is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


